Case 4:20-cv-03709 Document 16-4 Filed on 11/01/20 in TXSD Page 1 of 3




                   Exhibit D
    Case 4:20-cv-03709 Document 16-4 Filed on 11/01/20 in TXSD Page 2 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

STEVEN   HOTZE,  M.D.;           WENDELL
CHAMPION; HON. STEVE            TOTH; and
SHARON HEMPHILL,                             Case No. 4:20-cv-03709

       Plaintiffs,

       v.

CHRIS HOLLINS, in his official capacity as
Harris County Clerk;

       Defendant.


                      DECLARATION OF YEKATERINA SNEZHKOVA
Case 4:20-cv-03709 Document 16-4 Filed on 11/01/20 in TXSD Page 3 of 3
